                Case 19-12239-CSS   Doc 125-5   Filed 11/12/19     Page 1 of 28



                                        Exhibit E

                          Final Arbitration Award (Joshua Terry)




01:25579940.1
Case 19-12239-CSS   Doc 125-5   Filed 11/12/19   Page 2 of 28
Case 19-12239-CSS   Doc 125-5   Filed 11/12/19   Page 3 of 28
Case 19-12239-CSS   Doc 125-5   Filed 11/12/19   Page 4 of 28
Case 19-12239-CSS   Doc 125-5   Filed 11/12/19   Page 5 of 28
Case 19-12239-CSS   Doc 125-5   Filed 11/12/19   Page 6 of 28
Case 19-12239-CSS   Doc 125-5   Filed 11/12/19   Page 7 of 28
Case 19-12239-CSS   Doc 125-5   Filed 11/12/19   Page 8 of 28
Case 19-12239-CSS   Doc 125-5   Filed 11/12/19   Page 9 of 28
Case 19-12239-CSS   Doc 125-5   Filed 11/12/19   Page 10 of 28
Case 19-12239-CSS   Doc 125-5   Filed 11/12/19   Page 11 of 28
Case 19-12239-CSS   Doc 125-5   Filed 11/12/19   Page 12 of 28
Case 19-12239-CSS   Doc 125-5   Filed 11/12/19   Page 13 of 28
Case 19-12239-CSS   Doc 125-5   Filed 11/12/19   Page 14 of 28
Case 19-12239-CSS   Doc 125-5   Filed 11/12/19   Page 15 of 28
Case 19-12239-CSS   Doc 125-5   Filed 11/12/19   Page 16 of 28
Case 19-12239-CSS   Doc 125-5   Filed 11/12/19   Page 17 of 28
Case 19-12239-CSS   Doc 125-5   Filed 11/12/19   Page 18 of 28
Case 19-12239-CSS   Doc 125-5   Filed 11/12/19   Page 19 of 28
Case 19-12239-CSS   Doc 125-5   Filed 11/12/19   Page 20 of 28
Case 19-12239-CSS   Doc 125-5   Filed 11/12/19   Page 21 of 28
Case 19-12239-CSS   Doc 125-5   Filed 11/12/19   Page 22 of 28
Case 19-12239-CSS   Doc 125-5   Filed 11/12/19   Page 23 of 28
Case 19-12239-CSS   Doc 125-5   Filed 11/12/19   Page 24 of 28
Case 19-12239-CSS   Doc 125-5   Filed 11/12/19   Page 25 of 28
Case 19-12239-CSS   Doc 125-5   Filed 11/12/19   Page 26 of 28
Case 19-12239-CSS   Doc 125-5   Filed 11/12/19   Page 27 of 28
Case 19-12239-CSS   Doc 125-5   Filed 11/12/19   Page 28 of 28
